DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Final Rejection mailed 11/25/20 has been withdrawn.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabbe (4,906,194).
Regarding claim 1, Grabbe, figures 2-3 show an electrical connector assembly comprising: 
a housing comprising metal (column 5, lines 53-55);
adjacent electrical contact members (22) assembled in the housing, wherein the electrical contact members are loosely housed in a cavity of the housing; and
anodic oxidation coating films (column 6, lines 18-22) disposed on the entire surface of the housing and configured to provide electrical insulation between the adjacent electrical contact members (column 5, lines 58-66).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beinhaur et al. (4,960,391) in view of Grabbe (4,906,194).
Regarding claims 1, 11-12 and 21, Beinhaur et al., figures 2-3 show an electronic device (24 and electronic parts behind 24, figure 3) comprising: 
 	a first exterior; and
an electrical connector assembly (10, figure 3) comprising:
a metal housing (12, abstract, lines 1-2) disposed on the first exterior;
adjacent electrical contact members (42) assembled in the housing, wherein the electrical contact members are loosely housed in a cavity of the housing.
Beinhaur et al. disclose the claimed invention as described above except for anodic oxidation coating films disposed on the entire surface of the housing and configured to provide electrical insulation between the adjacent electrical contact members.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Beinhaur et al. to have anodic oxidation coating films disposed on the entire surface of the housing and configured to provide electrical insulation between the adjacent electrical contact members, as taught by Grabbe, in order to provide a ground shield around the contact members to prevent cross talk therebetween (Grabbe’s abstract, lines 11-14).
Regarding claims 2 and 13, the anodic oxidation coating films are adapted to develop a desired color.
 	Regarding claims 3 and 14, Beinhaur et al., figure 3 shows one or more fixing elements (18a and 20) configured to fix the adjacent electrical contact members to the housing, wherein the fixing elements are interposed between an exterior of each adjacent electrical contact member and an interior of the housing.
Regarding claims 4 and 15, Beinhaur et al., figure 3 shows the fixing elements comprise a glue (20) applied in the cavity of the housing.
Regarding claims 5 and 16, Beinhaur et al., figure 3 shows the glue comprises a waterproof glue.
Regarding claims 6 and 17, Beinhaur et al., figure 3 shows the fixing elements comprise a gasket (18a, column 4, lines 49-52) for each adjacent electrical contact 
Regarding claims 7 and 18, Beinhaur et al., figure 3 shows the fixing elements comprise a molded body (20) formed integrally with the housing by insert molding, and wherein the molded body defines fixing holes (56) into which the adjacent electrical contact members are press-fitted.
 	Regarding claims 8 and 19, Beinhaur et al., figure 3 shows the fixing elements include a molded body (20) formed integrally with the adjacent electrical contact members by insert molding, and wherein the molded body is press-fitted into the housing.
 	Regarding claims 9 and 20, Beinhaur et al., a terminal surface of each adjacent electrical contact member is exposed from a front end (46, figure 1) of the housing and is recessed with respect to the front end (figure 3).

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        02/18/21.